Title: From Meyer & Bruxner to Louisa Catherine Johnson Adams, 30 January 1815
From: Meyer & Bruxner
To: Adams, Louisa Catherine Johnson



St: Petersburg the 30th: January 1815.

Received of Mrs. Adams through the hands of Levett Harris Esq:
Two Silver Loan Obligations of 5000 R Silver each
Seven do. do. of 1000 R: do:
Twelve do. do: of 500 R: do. with the Interest Coupons belonging to them, making in the whole Twenty Three Thousand Rubles Silver as Capital further Five Thousand Rubles BA. which we shall hold subject to the orders & at the disposal of His Excellency John Quincy Adams
Meyer & Bruxner